Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 2, 2019

                                      No. 04-19-00423-CV

                                 IN RE Z.K.T.W. AND Z.K.R.


                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00921
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
        Appellee’s brief is past due. Neither the brief nor a motion for extension of time has been
filed. We ORDER appellee’s brief due within 10 days of this order. If the brief is not filed by
the date ordered, we may order the case submitted without an appellee’s brief.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2019.



                                                     ___________________________________
                                                     Luz Estrada,
                                                     Chief Deputy Clerk